DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/2022.
Applicant's election with traverse of Group I (claims 1-8 & 13-19) in the reply filed on 07/25/2022 is acknowledged.  The traversal is on the ground(s) that Group I and II share a technical feature.  This is not found persuasive because while the limitation of "corresponding to the weakening region" can be construed as having a common technical feature, the limitations of the mask of claims 9-12 do not recite the technical features of a base substrate and a color resistance layer as in Group I, and thus Group I & II still do not share technical features.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “a display panel comprising the substrate according to claim”. It is not clear which claim the instant claim 13 is dependent on, and as such this renders claim 13 indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, & 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (CN106959549A - cited in IDS and machine translation provided by applicant).

Regarding claims 1 & 8, Xu discloses a color resist structure, a filter component, a mask, a display panel, and a display device. Further, the color resist structure comprises a display and a non-display region provided at the periphery of the display region. Further, through holes are provided that weaken the color resist structure, thus the through holes are interpreted as a weakening unit that is configured to weaken or disconnect the display and non-display region of the color resist structure (Pages 4-6, lines 135-247; Figures 3-7). Xu also discloses a plurality of through holes (Figure 4), thus disclosing a plurality of weakening units.
 
Regarding claims 13-15, Xu further discloses a display panel comprising the substrate. Xu also discloses the curved surface can be a parabola (ellipse) (pages 5-6, lines 175-247; page 4, lines 158-163)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-7 &16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN106959549A - cited in IDS and machine translation provided by applicant) and Li (U.S PG Pub 20180031910A1).
Regarding claim 2 & 16, Xu has not explicitly disclosed the weakening unit comprising grooves or an isolation plate, however, this limitation is known from Li.
Li, drawn also to the art of display technology [0001], discloses a base substrate 11; a black matrix 121 in multiple columns on the base substrate (Fig. 6); a color filter layer 141, 142, 143 on the base substrate (Fig. 6), the color filter layer comprising a plurality of color channels arranged at intervals and defined by the multiple columns of the black matrix (Fig. 6; para. 68 discloses red, blue, green); at least one spacer reference structure 131, each spacer reference structure comprising at least two sub-structures 131 respectively arranged in at least two adjacent color channels and on a same row of the black matrix (Fig. 6), and each sub-structure being on a surface of the black matrix 121 distal to the base substrate 11 (Fig. 6). In this instance, the black matrix columns are interpreted as the grooves since they separate the color filter layer and ensure that the color filter layer is spaced apart, i.e. serve as an isolation grooves that are a part of the weakening unit (this is also the description as provided in the instant specification for the instant application figure 3, and particularly the description of element 4). Thus, Xu discloses a weakening unit in combination with Li, with the weakening unit comprising grooves. 
It would have been obvious to an ordinarily skilled artisan to have modified the substrate of Xu, with the black matrix columns serving as isolation grooves of a weakening unit, as disclosed by Li, to arrive at the instant invention, since as such this is a known prior art element and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claims 3-7 & 17-19, the instant limitations have been disclosed by the combination of Xu and Li. Xu discloses the isolation structure extending in a non-90 degree angle, and further discloses that the isolation structure is a curved surface, which can be a parabola (ellipse) (see pages 5-6 of Xu, lines 175-247; page 4, lines 158-163).

Regarding claim 17, Xu and Li have disclosed the instant limitations. Xu discloses the isolation structure extending along a straight line (see figure 4 of Xu, the lengths of the substrate, having the isolation structure and extending in a straight line), further Xu also has disclosed an extension direction of the isolation structure forming a non-90 degree angle with the lateral direction in a plane of the color resistance layer (see figure 4). Xu, as modified by Li discloses the isolation structure being a groove, thus Xu as modified by Li, discloses an isolation structure that extends along a straight line, and further that a lateral direction forms a non-90 degree angle in a plane of the color resistance layer, as the groove would have a depth and thus the extension direction can also be considered as going down into the plane of the color layer, which would form a non-90 degree angle with the lateral direction.

Regarding claim 19, Xu as modified by Li discloses a third portion wherein the third portion comprises a curved surface in contact with the isolation structure. The third portion is interpreted as the width sections of the substrate (see figure 4 of Xu, the shorter sides of substrate wherein the isolation structure is present is interpreted as third portion). Further, Xu as modified by Li discloses an isolation groove in contact with the third portion, which meets the limitations of a third portion comprising a curved surface in contact with the isolation structure, as the groove adds a curvature to the surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S PG Pubs US-20110007251-A1, US-20180180920-A1, US-20200310184-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712